Citation Nr: 1749320	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.
These matters come before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA purposes.

2.  The Veteran has been diagnosed with recurrent tinnitus.  

3.  There is competent and credible evidence that the Veteran experienced in-service noise exposure.

4.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Entitlement to Service Connection

The Veteran is currently seeking entitlement to service connection for bilateral hearing loss and tinnitus.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In examining the evidence of record against these standards, the Board first finds competent evidence of the claimed disabilities.  Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent.  38 C.F.R. § 3.385 (2016).
During January 2015 VA examination, the Veteran's audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
90
LEFT
20
30
35
70
85

Further, the Veteran registered a speech recognition score of 98 for both ears at that time.  Thus, the Veteran's audiometric results demonstrate a current hearing loss disability for VA purposes.  

The January 2015 VA examiner additionally diagnosed the Veteran with recurrent tinnitus, and said diagnosis is corroborated by the additional evidence of record.  See, e.g., VA treatment records dated May 2014.  Thus, the Board finds that the first Shedden element has been met with regard to both claims.  

The Board further finds competent and credible evidence of in-service noise exposure.  To that end, the Veteran has provided multiple lay statements detailing the nature of such exposure during his service in Vietnam, to include as due to the use of communication equipment in his military specialty and noise from artillery units, aircrafts, and explosives.  See Notice of Disagreement dated July 2015; lay statement dated June 2017; Written Brief Presentation dated September 2017.

The Board finds the Veteran's testimony to be competent and credible evidence of in-service noise exposure.  Generally, a veteran is competent to report that which he perceives through the use of his senses, to include noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Further, the additional evidence of record tends to support the Veteran's testimony.  Available personnel records denote the Veteran's in-service specialty as a fixed station technical controller and report foreign service in Vietnam.  See Certificate of Release or Discharge from Active Duty (DD-214); Award of the Army Commendation Medal dated March 1968.  Moreover, the Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are consistent and unvarying throughout the record.  Accordingly, the Board finds that the second Shedden element has been met.

Thus, the Veteran's claims may be granted upon competent evidence of a nexus between his existing disabilities and the in-service noise exposure.

The Board acknowledges that the January 2015 examiner asserted a negative nexus opinion with regard to the Veteran's disabilities.  First, the examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of military service.  In doing so, the examiner noted that the Veteran's entrance and exit examinations revealed no significant in-service threshold changes.  Further, the examiner cited a 2005 study which indicated that current cochlear physiology does not provide a sufficient scientific basis for the existence of delayed-onset hearing loss.  

The VA examiner additionally opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  Here, the examiner noted that the Veteran's service treatment records were silent for complaints of tinnitus, and did not indicate a significant in-service threshold shift.  In the absence of an objectively verifiable noise injury, the association between tinnitus and noise exposure cannot be presumed to exist.  Additionally, tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  However, one would have to accept the scientifically unsubstantiated theory that tinnitus occurs as a result of some latent, undiagnosed noise injury.  In most cases, tinnitus is accompanied by measurable hearing loss.  Although an audiogram is an imperfect measurement, it is accepted as the objective basis for determining noise injuries.  

However, the Board must weigh the VA examiner's opinions against the Veteran's competent and credible testimony regarding the onset of his symptoms.  In this regard, the Veteran has explicitly and consistently reported that both his hearing loss and tinnitus onset during service, and have existed ever since.  See Notice of Disagreement dated July 2015; lay statements dated December 2015 and June 2017; Written Brief Presentation dated September 2017; see also Layno, 6 Vet. App. at 469.  However, the examiner does not adequately address these reports in the provided rationales.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  

Said deficiency, coupled by the existence of additional evidence indicative of a causal link in this case, compels the Board to conclude that the evidence is at least in relative equipoise as to whether his bilateral hearing loss and tinnitus are causally related to service.  See January 2007 private treatment letter; see also 38 C.F.R. 
§ 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such,  the claims are hereby granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


